Case 5:20-cv-05070-PKH Document 32                 Filed 05/06/20 Page 1 of 21 PageID #: 257



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION


 BONNIE HEATHER MILLER, ROBERT
 WILLIAM ALLEN, ADELLA DOZIER
 GRAY, and ARKANSAS VOTERS FIRST,

                        Plaintiffs,
                                                      Case No. 5:20-cv-05070-pkh
                        v.
                                                      Hon. Paul K. Holmes, III
 JOHN THURSTON, in his official capacity
 as Secretary of State of Arkansas,

                        Defendant.


REPLY TO DEFENDANT’S BRIEF IN OPPOSITION TO PLAINTIFFS’ MOTION FOR
                    PRELIMINARY INJUNCTION

                                        INTRODUCTION

       Plaintiffs seek to achieve political change in Arkansas by petition, and “their right to freely

engage in discussion concerning the need for that change is guarded by the First Amendment.”

Meyer v. Grant 486 U.S. 414, 421 (1988). As defendant recognizes, “[t]he COVID-19 pandemic

has burdened Plaintiffs, who seek to place a state ballot initiative on the ballot for the 2020 general

election.” Def’s Br. In Opp. To Mot. for Prelim. Inj., 1, ECF No. 31 (“Def’s Br.”). But that

admitted burden derives not just from the COVID-19 pandemic, but from the application of

Arkansas signature gathering laws during the pandemic. The burden will continue as long as the

pandemic rages, and the Arkansas initiative petition signature gathering laws are enforced as

written. If this Court does not step in to protect Plaintiffs’ right to circulate and sign the Arkansas

Voters First (“AVF”) petition, then the core First Amendment right to political expression for

Plaintiff Miller (both to sign and circulate the petition), Plaintiffs Gray and Allen (to sign the




                                                  1
Case 5:20-cv-05070-PKH Document 32                  Filed 05/06/20 Page 2 of 21 PageID #: 258



petition), and Plaintiff AVF (to circulate the petition) will be severely burdened. The voters of

Arkansas will miss the chance to vote on a redistricting reform amendment, and in 2021 Arkansas’

redistricting plans will be drawn without a citizens’ redistricting commission.

        Defendant’s responses are unavailing. First, he mounts a spurious standing argument. He

notes that the pandemic is part of the cause of Plaintiff’s injuries. But that does not matter. The

law is clear that when a government official refuses to alter state voting laws in light of an

unforeseen emergency, plaintiffs have standing to sue the official responsible for enforcing the

law even if he or she did not create the emergency. Defendant also says the injuries here were self-

inflicted. However, the evidence shows that Plaintiff AVF diligently structured its operations so

that it would be able to gather the required 89,151 witnessed signatures, with canvasser affidavits

notarized, by July 3, 2020, if the pandemic had not arisen. Nothing more is required to establish

standing.

        On the merits, much of the Defendant’s argument hinges on the notion that ballot access

for candidates or political parties is worthy of greater protection under the First Amendment than

the right of people to circulate and sign petitions for initiatives. Def’s Br., 13-14. But the

Constitution makes no such distinction. Further, as we show infra, once a state extends the right

to petition for state constitutional amendments, unjustified burdens imposed on that activity trigger

First Amendment scrutiny. Here, the First Amendment right of Plaintiffs Miller and AVF to

circulate petitions and engage in the communicative aspects of petitioning has clearly been

burdened.

        Defendants try to diminish Plaintiffs’ right by characterizing it as a “right to place an

initiative on the ballot,” Defs. Br. at 6, but this is not the right asserted by Plaintiffs in this case.

Plaintiffs’ right to circulate petitions, that is, their right to interactive communication concerning




                                                   2
Case 5:20-cv-05070-PKH Document 32                         Filed 05/06/20 Page 3 of 21 PageID #: 259



political change, is what is burdened in the current circumstances.1 Given that Arkansas has created

“fundamental rights to petition for initiatives and referendums,” McDaniel v. Spencer, 2015 Ark.

94, 23, 457 S.W.3d 641, 657 (2015), any infringement on those rights will be reviewed according

to the standard that all initiative petition regulations (and in fact all ballot access restrictions) are

judged: under the Anderson/Burdick test. That this test applies in the Eighth Circuit was made

clear in Initiative & Referendum Institute v. Jaeger, where plaintiffs sought to have two laws struck

down as unconstitutional (North Dakota’s residency requirement for circulators of petitions and

its prohibition on commission payments to circulators). 241 F.3d 614 (8th Cir. 2001). Defendants

submit that there are a range of Eighth Circuit cases that do not use this standard, but, when

reviewed more closely, each of these cases adopt the hallmark of an Anderson/Burdick analysis:

the Court begins by analyzing the character and magnitude of the burden then, if a burden is found,

assessing the precise interests offered by the state to justify that burden.

         The burden, which Defendant acknowledges, imposed by the Arkansas signature gathering

requirements during the COVID-19 pandemic is not merely a spot of difficulty or an increase in

costs that the Plaintiffs must bear. The burden on the Plaintiffs’ right to circulate petitions is as

severe as they come: Plaintiffs Miller and AVF canvassers cannot go to farmers markets, libraries,

restaurants or bars to engage in political speech and circulate petitions, because those venues are

closed. Pls Br. at 6, 9, ECF No. 7. AVF cannot send paid canvassers or volunteers to festivals,

parades, concerts, sporting events, or conferences, because those events have been cancelled.

Compl. ¶ 4, ECF No. 2. AVF and Plaintiff Miller cannot circulate petitions to people like Plaintiffs

Gray and Allen because their health situations are so precarious, due to COVID-19, that they

cannot accept visitors. Pls. Br. at 9, ECF No. 7. And the circulation of petitions by Plaintiffs to


1
  Plaintiffs Gray and Allen assert that their right to sign the AVF petition have been unconstitutionally burdened, and
that is assessed under an exacting standard of scrutiny, see infra section B.3.


                                                          3
Case 5:20-cv-05070-PKH Document 32                        Filed 05/06/20 Page 4 of 21 PageID #: 260



anyone would risk spreading the virus and violating the social distancing requirements of

remaining six feet from others. The combination of COVID-19 and the ballot access requirements

for constitutional amendments is obstructing political speech in Arkansas and placing a severe

burden on the right of Plaintiffs to circulate petitions.

        Defendant then turns to a set of meager assertions, without offering a shred of recent

evidence, about the state interest in ballot access laws to “combat[]fraud” and “ensur[e] that

signatures are genuine.” Def’s Br. at 25-26. In so doing, he cites other administrative deadlines to

explain why it supposedly is acceptable to deny Plaintiffs’ First Amendment rights by refusing to

extend the deadline for submission of petition signatures beyond July 3. But he ultimately fails to

explain why that deadline must remain 76 days before ballots are to be printed.2 See Ar. Code. §

7-5-407(a)(1). He also does not address the statutory cure periods that allow for signature

collection through the end of August. Given the lack of evidence to substantiate the state’s asserted

interests, Defendant’s last refuge is to claim that those interests satisfy the rational basis standard.

However, he does not and cannot show the interests in preventing fraud, ensuring signatures are

genuine, or adhering to administrative deadlines justify the severe burden on Plaintiffs, or why

those interests would be sacrificed if Plaintiffs got the relief they seek here.

        This Court should grant Plaintiffs’ motion for a preliminary injunction for the reasons set

out in this reply brief and the brief in support of the motion.

                                                 ARGUMENT

    A. Standing and Causation

        To demonstrate standing, a plaintiff must prove that he has suffered (1) an injury-in-fact

that is concrete and particularized; (2) fairly traceable to defendant’s challenged conduct; and (3)


2
 Ballots are to be printed 47 days before Election Day, which in 2020 falls on September 17, which is 76 days after
July 3, 2020


                                                         4
Case 5:20-cv-05070-PKH Document 32                 Filed 05/06/20 Page 5 of 21 PageID #: 261



likely to be redressed by a favorable judgment. In re SuperValu, Inc., 870 F.3d 763, 768 (8th Cir.

2017) (relying on Lujan v. Defs. of Wildlife, 504 U.S. 555) (1992)). Here, Plaintiffs have standing

because Defendant’s enforcement of Arkansas law, combined with the COVID-19 pandemic, has

prevented them from engaging in constitutionally protected activity. Defendant is simply wrong

to allege that Plaintiffs lack standing because he has not caused Plaintiffs’ injuries or because

Plaintiffs’ injuries are self-inflicted.

    1. Defendant has caused Plaintiffs’ concrete and particularized injury because
       Defendant is still enforcing Arkansas law in a pandemic.

        Plaintiffs have been injured by the combined effect of the COVID-19 pandemic and the

enforcement of Arkansas laws that were not designed to operate fairly during a global pandemic.

Courts have found that when a government official refuses to alter state voting laws in light of an

unforeseen emergency, plaintiffs have standing to bring an action against the official responsible

for enforcing the law even if the official did not create the emergency. For example, in Florida

Democratic Party v. Scott, 215 F.Supp.3d 1250 (N.D. Fla. 2016), the court ordered the Secretary

of State to relax Florida’s voter registration deadline, because that deadline fell five days after

Hurricane Matthew had ravaged the state. In so doing, the court recognized that the injury inflicted

on would-be registrants was caused by the combined effects of (1) the hurricane and (2) the

defendants’ refusal to modify the deadline.

        To be sure, when election officials are flexible and temporarily change election laws in an

emergency to ensure that voters can continue to engage in constitutionally protected activity,

courts are obviously more likely to find that those officials have not injured the voter bringing suit.

Thus, in Mays v. Thurston—which Defendant heavily relies on but misstates—plaintiffs

challenged Arkansas law regarding absentee ballots on March 27, 2020 seeking changes to the

primary election scheduled for March 31, 2020. No. 4:20-CV-341 JM, 2020 WL 1531359 (E.D.



                                                  5
Case 5:20-cv-05070-PKH Document 32                Filed 05/06/20 Page 6 of 21 PageID #: 262



Ark. Mar. 30, 2020). But, the week before, Governor Hutchinson had issued an Executive Order

declaring a state of emergency and suspending provisions of Arkansas absentee ballot law, in

particular, allowing all voters to request an absentee ballot. Id. The court noted, in light of the

Governor’s Executive Order, that plaintiffs could have been injured only if they “did not follow

the absentee voting requirements as loosened by the Governor or if they do not show up to vote at

a designated voting place exercising the social distancing and other protections suggested by the

State and the federal government.” Id. at *2. The court first looked to the actions of the state—the

Governor’s relaxation of absentee ballot restrictions—and then determined that if after the

Executive Order, plaintiffs failed to “take advantage of these available avenues to exercise their

rights to vote,” then their injuries are not caused by the state but by the global pandemic. Id.

       Here, on the other hand, where Defendant has demonstrated no flexibility whatsoever,

Plaintiffs’ injuries are still fairly traceable to Defendant. Defendant’s analysis of Mays ignores the

Governor’s relaxation of the absentee voting requirements affording the plaintiffs other avenues

to vote in a pandemic before the court determined that the state did not cause the plaintiffs’ claimed

injuries. Furthermore, Plaintiffs do not need to prove that Defendant is responsible for every

obstacle impeding their right to interactive communication concerning political change. Instead,

Plaintiffs need only to show a “significant increase in the likelihood that the plaintiff would obtain

relief that directly redresses the injury suffered.” Utah v. Evans, 536 U.S. 452, 464 (2002); see

also 281 Care Committee v. Arneson, 638 F.3d 621 (8th Cir. 2011) (finding standing where a

government official has “some connection” to enforcing a challenged statue and holding that the

official does not need to have “the full power to redress a plaintiff’s injury.”). Enjoining Defendant

from enforcing this limited aspect of Arkansas law in a pandemic would significantly increase the




                                                  6
Case 5:20-cv-05070-PKH Document 32                         Filed 05/06/20 Page 7 of 21 PageID #: 263



likelihood that Plaintiffs’ injuries would be redressed. That is enough to establish Plaintiffs’

standing.

    2. Plaintiffs also have standing because they have been diligent in beginning the process
       to collect signatures.

         Plaintiffs’ inability to predict an unforeseeable global pandemic is not a self-inflicted

injury. Further, contrary to Defendant’s claim, Plaintiffs were diligent in seeking to place AVF’s

initiative on the ballot. Indeed, Plaintiffs’ timetable was well ahead of the successful ballot

initiatives in 2018.3

         AVF structured its operations to ensure that, under any foreseeable circumstances, it would

be able to gather the 89,151 signatures required to place the proposed amendment on the November

ballot. By early March 2020, AVF had, among other things, become a ballot question committee,

hired staff, put organizers in the field, solicited volunteers to gather signatures, and entered into a

contract with a petition circulation firm. Kincaid Dec. ¶¶ 2, 4-6, ECF No. 7-1. AVF had also hired

Brett Kincaid, a veteran of Arkansas petition drives, to head the petition-gathering effort. Id. ¶ 3.

AVF launched its petition campaign on March 5, 2020, just as the weather was warming and the

large public gatherings crucial to signature gathering were becoming more common. Id. ¶ 6. Before

the coronavirus pandemic forced AVF to pause its signature-gathering efforts, Mr. Kincaid “was

confident that the petition drive would collect the requisite signatures by the statutory deadline.”

Id. ¶10.

         Mr. Kincaid’s optimism was not misplaced. Defendants argue that Plaintiffs were not

diligent in beginning the process to collect signatures because AVF did not become a ballot

question committee until March 10, 2020. History says otherwise. For example, during the 2018


3
 “Diligence” is not a factor to determine standing. Defendants appear to rely on Arizonans for Fair Elections v. Hobbs,
No. CV-20-00658-PHX-DWL, 2020 WL 1905747 (D. Ariz. Apr. 17, 2020), for this proposition. But, as will be
discussed below, this Court should give no weight to that court’s preliminary injunction analysis.


                                                          7
Case 5:20-cv-05070-PKH Document 32                          Filed 05/06/20 Page 8 of 21 PageID #: 264



cycle, two initiated measures successfully made it to the ballot.4 The Arkansas Attorney General

cleared both measures to begin gathering signatures on May 23, 2018.5 The sponsors of those

measures had to submit their signatures to the Attorney General’s office by July 6, 2018, subject

to the 30-day cure period if the petition had at least 75 percent of the required signatures.

         Here, Plaintiffs were much more diligent. AVF got the authority to begin collecting

signatures on March 16, 2020—over two months earlier than the 2018 initiatives. Compl. Ex. 7.

Had Plaintiffs been able conduct canvassing at large public gatherings, such as fairs, farmers’

markets, and restaurants, as they planned before the pandemic, they would have collected the

requisite signatures. Unless diligence requires foreseeing the unforeseeable, Plaintiffs’ efforts

qualify as diligent.

         Even if Plaintiffs had not been diligent in beginning the process to collect signatures, that

would not justify stifling their constitutional rights. In Esshaki v. Whitmer, for example, a

Michigan federal district court held that a candidate who entered the race late was still entitled to

relief, even though other candidates in the same race had already qualified for the ballot. No. 2:20-

CV-10831-TGB, 2020 WL 1910154, at *8 (E.D. Mich. Apr. 20, 2020), appeal docketed, No. 2:20-

1336 (6th Cir. Apr. 22, 2020). And in Warren v. Griswold, a Colorado state court held that a

candidate who had intentionally waited until the last two weeks of the signature-gathering period

to collect the majority of her signatures had nonetheless made “a good faith effort” to qualify for

the ballot. No. 2020-CV-31077, slip op. at 27 (Dist. Ct. Apr. 21, 2020).6 The court ordered that the



4
  Arkansas changed its ballot initiative process in 2019. Prior to the change, the Attorney General was responsible for
certifying initiative petitions prior to supporters of the initiatives were permitted to collect signatures. See Ark. Code
Ann. 7-9-107.
5
  Rachel Herzog & John Mortiz, Arkansas Attorney General Approves 4 Ballot Measures Hours After High Court’s
Ruling, Arkansas Democrat Gazette (May 23, 2018), https://www.arkansasonline.com/news/2018/may/23/arkansas-
supreme-court-ag-has-3-days-approve-or-re/?f=news-arkansas
6
   http://ballot-access.org/wp-content/uploads/2020/04/ORDER-REGARDING-PETITION-FOR-DECLARATORY-
RELIEF.pdf


                                                            8
Case 5:20-cv-05070-PKH Document 32                 Filed 05/06/20 Page 9 of 21 PageID #: 265



candidate be added to the ballot, even though she had only collected 51% of the signatures required

under normal circumstances.

       The facts in the single decision upholding state ballot access laws in the face of COVID-

19, Arizonans for Fair Elections v. Hobbs, No. CV-20-00658-PHX-DWL, 2020 WL 1905747 (D.

Ariz. Apr. 17, 2020), differ markedly from the facts here. In Hobbs, supporters of two ballot

initiatives argued that the pandemic eliminated their ability to comply with Arizona law that

required in-person signature gathering for initiative petitions. Id. at *2. Plaintiffs sought access to

a state-run system to obtain electronic signatures for their respective initiatives. Id. The court held

that plaintiffs lacked standing to sue: the plaintiffs had not challenged all relevant state

constitutional provisions regulating signature gathering and thus failed to show redressability. Id.

at *7-*11. Although the court found plaintiffs’ lack of standing dispositive, it improperly issued

an advisory opinion regarding plaintiffs’ motion for injunctive relief. See, e.g., Aaron Private

Clinic Mgmt. LLC v. Berry, 912 F.3d 1330, 1335 (11th Cir. 2019) (“In the absence of standing, a

court is not free to opine in an advisory capacity about the merits of a plaintiff’s claims, and the

court is powerless to continue.”) (emphasis added). The court found that plaintiffs had not satisfied

the Ninth Circuit’s requirement that challengers to initiative processes show that “a reasonable

diligent initiative proponent” would have failed to place an initiative on the ballot under the

challenged statutory regime. 2020 WL 1905747 at *22. The court relied heavily on the fact that

other Arizona initiative campaigns had already gathered the required signatures to appear on the

ballot. Id. at *20. Even though plaintiffs argued that they had “sound reasons . . . to delay the ramp-

up” of the signature-gathering process until this spring, Id. at *11, n.12, the court found that

plaintiffs had chosen to “put all its eggs in the March/April basket” when other alternatives were

available. Id. at *21, n.13. While recognizing that the Plaintiffs were “hardly the only members of




                                                  9
Case 5:20-cv-05070-PKH Document 32                       Filed 05/06/20 Page 10 of 21 PageID #: 266



our community who failed to anticipate and plan for a once-in-a-century pandemic” the court held

that Plaintiffs should have begun collecting signatures earlier, as had the other initiatives that

qualified for the ballot before COVID-19 struck. Id.

         Hobbs is inapposite here. First, once the Hobbs court held that plaintiffs lacked standing,

its analysis was at an end. The court’s advisory opinion regarding the merits of plaintiffs’ case was

improper and should be disregarded.7 Berry, 912 F.3d at 1335. Second, the facts before that court

are materially different than the facts here. In contrast to the success of the other signature

gathering efforts that Hobbs cited, here eight ballot measure campaigns have been filed with the

Arkansas Ethics Commission.8 Not one has yet qualified for the ballot. Defendant focuses on ballot

question committees formed and the measures that have been certified to collect signatures but

omits any reference to measures that have successfully gathered enough signatures—because there

are none.

         Separately, Defendant’s discussion of Plaintiffs’ alleged negligence only focuses on the

actions of ballot question committees before the pandemic fundamentally altered Arkansans’

abilities to engage in direct democracy. For example, Defendant claims that AVF was not diligent,

in part, because it was the last ballot question committee to receive certification to collect

signatures. This ignores the very real probability that other ballot initiative groups might have

come along later but decided against investing resources in an initiative this year precisely because

of the pandemic. As previously discussed, supporters of the redistricting initiative do not have that

luxury. If this measure does not appear on the November 2020 ballot, the goals of the initiative—

fairness and transparency in the redistricting process—are unlikely to be realized until 2031.


7
  The court’s standing analysis, however, still holds precedential weight. The court’s standing analysis focused only
on redressability and did not discuss the traceability factor.
8
  Arkansas 2020 Statewide Ballot Issues and COVID-19, Univ. of Arkansas Div. of Agriculture: Research &
Extension, https://www.uaex.edu/business-communities/voter-education/state-ballot-issues.aspx


                                                         10
Case 5:20-cv-05070-PKH Document 32                      Filed 05/06/20 Page 11 of 21 PageID #: 267



        Moreover, Defendant’s claims that AVF did not diligently pursue a signature-gathering

campaign do nothing to address the harms suffered by other Plaintiffs in his case. Even if AVF

had a responsibility to foresee an unforeseeable global pandemic, and even if AVF shirked that

responsibility, Robert Allen and Adella Gray still have a First Amendment right to associate with

the AVF campaign and to express their views by signing a petition—a right neither can vindicate

without a remote signature option, because neither can safely risk even the slightest exposure to

COVID-19. Gray Dec. at 7; Allen Dec. at 6.

    B. The Correct Legal Standard Is the Anderson/Burdick Balancing Test.

        Arkansas’ ballot access laws burden Plaintiffs’ First and Fourteenth Amendment rights as

long as the COVID-19 pandemic, in combination with the state’s ballot access requirements,

remove the ability of Plaintiffs Miller and AVF to circulate the AVF petition, and Plaintiffs Gray

and Allen to sign the AVF petition.9

        Defendant himself recognizes that the First Amendment is implicated by a ballot initiative

regulation “where the regulation[s] ‘become[] invalid interactive speech restrictions.’” Def’s Br.

at 16. This is precisely the type of restriction facing Plaintiffs in this case—they seek to interact to

discuss and gather signatures to support political change in Arkansas but due to the global

pandemic and Arkansas law, they cannot do so. Despite this admission, Defendant’s brief goes on

to suggest that a rational basis standard applies because, he claims, Plaintiffs are challenging “only

laws governing the process by which initiatives are placed on the ballot.” Id. In fact, the applicable

constitutional standard is the Anderson/Burdick balancing test.

    1. Burdens on the right to circulate a petition are assessed using the Anderson/Burdick
       balancing test in the Eighth Circuit.


9
 Defendants suggest that the Fourteenth Amendment claim is not “addressed or analyzed” but it is the Fourteenth
Amendment that makes the First Amendment prohibitions applicable against the states. Meyer v. Grant, 486 U.S.
414, 420 (1988) (explaining the finding of Thornhill v. Alabama, 310 U.S. 88, 95 (1940)).


                                                       11
Case 5:20-cv-05070-PKH Document 32                Filed 05/06/20 Page 12 of 21 PageID #: 268



       Defendant’s response to Plaintiffs’ Motion for Preliminary Injunction hinges on his

assertion that ballot access for candidates or political parties is worthy of greater protection under

the First Amendment than the right of people to circulate and sign petitions. Def’s Br. at 13-14.

But the Constitution makes no such distinction. A state is not required to extend the right to petition

for state constitutional amendments, but once that right has been established, it entails political

expression and “interactive communications concerning political change” and is therefore “core

political speech” for which First Amendment protection is “at its zenith.” Meyer, 486 U.S., 422

(1988); See also Taxpayers United for Assessment Cuts v. Austin, 994 F.2d 291, 295 (6th Cir.

1993) (in Meyer, “[a] unanimous Court concluded that although the right to an initiative is not

guaranteed by the federal Constitution, once an initiative procedure is created, the state may not

place restrictions on the exercise of the initiative that unduly burden First Amendment rights”).

Further, the Supreme Court has specifically explained that, “[i]nitiative-petition circulators . . .

resemble candidate-petition signature gatherers . . . for both seek ballot access.” Buckley v. Am.

Constitutional Law Found., Inc., 525 U.S. 182, 191 (1999).

       Putting aside any political party or candidate ballot access cases, restrictions on the right

to circulate petitions and access the ballot are reviewed under the Anderson/Burdick test as laid

out in Timmons v. Twin Cities Area New Party. Id., 216 (Stevens J, concurring in part). The Eighth

Circuit made clear that the test applied to the circulation of petitions in Initiative & Referendum

Institute v. Jaeger, a case where plaintiffs sought to strike down two laws regulating the petition

gathering process. The court explained:

       [t]he Supreme Court has stated that “‘no litmus-paper test’ will separate valid ballot-access
       provisions from invalid interactive speech restrictions” because there is “‘no substitute for
       the hard judgments that must be made.’” Buckley, 525 U.S. at 192, 119 S.Ct. 636 (quoted
       case omitted). While states have “considerable leeway to protect the integrity and reliability
       of the initiative process,” at the same time, the First Amendment requires vigilance “to
       guard against undue hindrances to political conversations and the exchange of ideas.” Id. at



                                                  12
Case 5:20-cv-05070-PKH Document 32                Filed 05/06/20 Page 13 of 21 PageID #: 269



       191–92. The Supreme Court has developed a sliding standard of review to balance these
       two interests. Severe burdens on speech trigger an exacting standard in which regulations
       must be narrowly tailored to serve a compelling state interest, whereas lesser burdens
       receive a lower level of review. See Timmons v. Twin Cities Area New Party, 520 U.S. 351,
       358–59 (1997) (laying out flexible standard); But cf. Buckley, 525 U.S. at 208 (Thomas, J.,
       concurring) (questioning whether serious and lesser burdens can be adequately
       distinguished).”

Initiative & Referendum Inst. v. Jaeger, 241 F.3d 614, 616 (8th Cir. 2001).


       The laws at issue in Jaeger required that petition circulators be North Dakota residents and

prohibited paying them by commission. Though plaintiffs explained that the residency law would

make “it more costly and time consuming to collect signatures,” the Court found “no evidence in

the record…regarding what the additional cost to appellants would be.” Id. at 617. The Court also

noted that there were still 476,000 eligible North Dakota voters who could circulate petitions. After

reviewing the evidence of the state’s interest in having petition circulators subject to state subpoena

powers, the Court upheld the residency requirement as constitutional. The Court then turned to the

law that prohibited compensating petition circulators by commission. Again, the court found that

the plaintiffs/appellants had produced “no evidence that payment by the hour, rather than on

commission, would in any way burden their ability to collect signatures.” Id., 618. Again, the Court

weighed this modest burden against the state’s evidence that the commission prohibition addressed

a specific problem related to signature gathering (namely “irregularities- taking names out of the

phone book, etc.”). Id. The court again concluded that the state had submitted evidence of the

interests served by the laws, while the plaintiffs had offered none (beyond mere assertions) as to

the diminution in speech that the laws would cause.

       The bald assertions here are coming from Defendant, while Plaintiffs have carefully

documented the burdens imposed by Arkansas law. In Arkansas, there are currently zero people

(paid or volunteer) who can gather signatures at festivals, sports games, the rodeo, farmer’s



                                                  13
Case 5:20-cv-05070-PKH Document 32                 Filed 05/06/20 Page 14 of 21 PageID #: 270



markets, and other large public gatherings, because these events have been cancelled. There are

no public spaces where current state and federal recommendations, guidelines, and orders would

suggest canvassers come within six feet of possible petition signers, because social distancing

guidelines remain in place, and even the passing of petition papers and pens would risk spreading

the virus. And there are individuals like Plaintiffs Gray and Allen who, absent relief from this

court, will be completely unable to sign the AVF petition.

    2. A rational basis standard does not apply where the right to circulate petitions is
       burdened.
        Defendant’s claim that a rational basis standard applies is premised on irrelevant cases or

misinterpretations of relevant cases. The only case Defendant can cite to support its proposition

that a rational basis standard applies is Jones v. Markiewicz-Qualkinbush from the Seventh Circuit.

892 F.3d 935, 937 (7th Cir. 2018). But that case is out of step with governing law. There, the

Seventh Circuit applied a rational basis standard when reviewing the state’s rule that only three

initiatives may be on the ballot at each election. But it cited no cases in support of the choice of

that standard, and failed to distinguish Meyer v Grant. This decision, from another circuit, stands

alone amid the dozens of cases that rely on Anderson/Burdick to determine whether burdens on

the First Amendment right to circulate a petition and speak in support of that petition are

constitutional.

        Defendant then discusses a string of cases from the Eighth Circuit in which the court found

that various laws related to signature gathering did not in fact burden the right to circulate a petition

or engage in communication concerning a political change. But those cases do not help his cause

here.

        For example, in Dobrovolny, the court noted that if a statute restricts “the type of interactive

communication concerning political change” then “exacting scrutiny” would apply. In that case,



                                                   14
Case 5:20-cv-05070-PKH Document 32                  Filed 05/06/20 Page 15 of 21 PageID #: 271



though, the court held that the Nebraska law (which required a number of signatures equal to a

percentage of voters registered at the time the signatures are submitted) was not a burden on

petition circulation because it “in no way restricted their ability to circulate petitions or otherwise

engage in political speech.” 126 F.3d 1111,1112 (8th Cir. 1997). Having found no burden on the

right to circulate petitions, the court did not need to go on and review the state’s interests in the

law.

        Similarly, in Wellwood v. Johnson, the Court found that an increase in the amount of

signatures required to place an initiative on the ballot for “local-option elections” “in no way

burden[ed] the ability of supporters of local-option elections to make their views heard.” 172 F.3d

1007, 1009 (8th Cir. 1999). In Bernbeck v. Gale, the Nebraska district court carefully explained

that the balancing test set out in Timmons applies when reviewing whether a First Amendment

burden exists and is unconstitutional. In that case the challenged law required signatures equal to

five percent of the registered voters in the state (including a certain number of signatures from a

broad swathe of counties) be filed in order to place an initiative on the ballot. The court found that

this signature requirement placed “no hindrance on the ability to speak, organize, or circulate

petitions,” and so it did not need to apply strict scrutiny to the state’s interests. With no burden,

there could be no First Amendment violation. 58 F. Supp. 3d 949, 956 (D. Neb. 2014), vacated

and remanded, 829 F.3d 643 (8th Cir. 2016). Finally, in Hoyle v Priest, the Western District of

Arkansas, in reviewing whether a requirement that only registered voters’ signatures be counted

as supporting initiative petitions, engaged in a balancing of the purported burden as against the

state interests, concluding “[b]ecause the state law regulating the initiative procedure does not

restrict political speech and the state's interest in protecting the integrity of its initiative process is




                                                    15
Case 5:20-cv-05070-PKH Document 32                Filed 05/06/20 Page 16 of 21 PageID #: 272



paramount, we hold that the challenged requirement is constitutionally sound.” Hoyle v. Priest,

265 F.3d 699, 704 (8th Cir. 2001).

   3. The right to sign a petition is assessed under the “exacting scrutiny” standard.

       The right to sign (as opposed to circulate) a petition under state law is recognized as a

distinct right worthy of First Amendment protection. John Doe No. 1 v. Reed, 561 U.S. 186, 194-

5 (2010) (“An individual expresses a view on a political matter when he signs a petition under

Washington's referendum procedure…the expression of a political view implicates a First

Amendment right. The state, having “cho[sen] to tap the energy and the legitimizing power of the

democratic process, ... must accord the participants in that process the First Amendment rights that

attach to their roles.” Republican Party of Minn. v. White, 536 U.S. 765, 788 (2002) (internal

quotation marks and ellipsis omitted). Whether restrictions on petition signing are so severe as to

be unconstitutional is determined through application of the intermediate or “exacting” scrutiny

standard. See Kendall v. Balcerzak. 650 F.3d 515, 525 (4th Cir. 2011) citing Doe v. Reed, 561 U.S.

186, 201. Exacting scrutiny “requires a ‘substantial relation’ between the [regulation] and a

‘sufficiently important’ governmental interest.” Citizens United v. Fed. Election Com'n, 558 U.S.

310, 366–67 (2010), citing Buckley v. Valeo, 424 U.S. 1, 64 (1976). In the case of Doe v. Reed,

the Court found that the burden of disclosure of petition signer’s names to be a modest one, yet

the regulation was “substantially related to the important interest of preserving the integrity of the

electoral process.” Doe, 561 U.S., at 199 (2010).

       The exacting scrutiny standard also asks the Court to assess the evidence as to the burden

on the Plaintiffs’ rights to political expression, and weigh it against the evidence of the state’s

interest in the challenged law to determine if the law is substantially related to an important

interest. Given this, the Court can assess both the burden on the right to circulate a petition and the




                                                  16
Case 5:20-cv-05070-PKH Document 32                Filed 05/06/20 Page 17 of 21 PageID #: 273



right to sign a petition by a factual inquiry into the evidence of the burden on the Plaintiffs and the

precise interests out forward by the state for enforcement of the laws in question.

   4. COVID-19 and the Arkansas ballot access laws severely burden Plaintiffs’ right to
      circulate and sign the AVF petition.

   Defendant claims that “a content-neutral, nondiscriminatory statute…is not suddenly rendered

unconstitutional by the presence of a public health risk” and that the “conditions of a pandemic

[cannot] suddenly transform a reasonable ballot access provision into an attempt by the state to

restrict “communicative conduct.” Def’s Br. at 23, 26. But this is precisely how as-applied (as

opposed to facial) challenges work. Compare United States v. Salerno, 481 U.S. 739, 745 (1987)

(a plaintiff can only succeed in a facial challenge by “establish[ing] that no set of circumstances

exists under which the Act would be valid,”) with Yazoo & Mississippi Valley R. Co. v. Jackson

Vinegar Co., 226 U.S. 217, 220 (1912) (“How the state court may apply [a statute] to other cases,

whether its general words may be treated as more or less restrained, and how far parts of it may be

sustained if others fail are matters upon which we need not speculate now”).

   This is an as-applied case. Plaintiffs do not challenge the Arkansas ballot access requirements

in general, and the same Plaintiffs would not be able to make out a case if it were not for the

combined effect of COVID-19 and the ballot access laws. Plaintiffs explicitly ask this court to

issue a ruling applicable only “in the extraordinary situation presented by the coronavirus

epidemic,” Compl., 19-20, ECF No. 2.

       Plaintiffs have outlined these extraordinary circumstances in their Complaint and Brief in

Support of Motion for a Preliminary Injunction. Briefly, Plaintiff Miller is burdened because she

fears for her health and the health of the people with whom she would interact if she engaged in

in-person petition circulation. Miller Dec. ¶ 9-15, ECF No. 7-17. Plaintiff AVF is burdened

because it cannot place paid signature gatherers, or volunteers, into the field as long as social



                                                  17
Case 5:20-cv-05070-PKH Document 32                 Filed 05/06/20 Page 18 of 21 PageID #: 274



distancing requirements remain in place and large events are banned. Kincaid Dec. ¶ 8-10, ECF

No. 7-1. The burden on Plaintiff Miller and AVF’s ability to circulate petitions is also

demonstrated by the evidence from Plaintiff Gray and Plaintiff Allen, both of whom cannot interact

with a canvasser because the former’s retirement community will not accept visitors, and the latter

has doctor’s orders not to interact while he is immunocompromised due to chemotherapy

treatments. Gray Dec ¶ 7, 8, ECF No. 7-18; Allen Dec. ¶ 2, 6, 8, ECF No. 7-19. Arkansas law

results in the complete denial of Plaintiff Gray’s and Plaintiff Allen’s First Amendment right to

sign the AVF petition.

        If the evidence of cold temperatures and a lack of interest by the public in signing a petition

for a new political party in January was sufficient for the Eastern District of Arkansas to strike

down a January signature deadline in 1996, then a global pandemic is surely reason enough to

enjoin the operation of burdensome ballot access rules for AVF in 2020. See Citizens to Establish

a Reform Party in Arkansas v. Priest. 970 F.Supp. 690, 692, 698 (E.D. Ark. 1996) (applying strict

scrutiny but noting that even if the court applied the Burdick sliding-scale test, it would strike down

the law because the injury to the plaintiffs “is most severe in that it denies them ballot access” and

the state could offer no legitimate state interest to justify that burden).

    C. Defendant Fails to Adequately Explain How its Identified State Interests Justify the
       Severe Burden on Plaintiffs.

        Defendant argues that his refusal to relax the signature gathering rules is justified by the

state’s need to “combat[]fraud” and “ensur[e] that signatures are genuine.” Def’s Br. at 25-26. But

in the absence of any current evidence as to fraud in signature gathering, Defendant relies on a

finding of fraud in the signature procurement process in a nearly century-old case. In 1938, petition

circulators forged “hundreds of names” and the Court found these signatures not to be genuine.




                                                   18
Case 5:20-cv-05070-PKH Document 32                Filed 05/06/20 Page 19 of 21 PageID #: 275



Hargis v. Hall 196 Ark. 878, 120 S.W.2d 335, 339 (1938). That one old case provides scant

support, and sheds no light on why the state cannot allow electronic signatures.

       Defendant’s interest may more correctly be stated as requiring that sufficient information

be provided to ensure that he can judge whether the apparent signer of the petition did in fact agree

to sign the ballot petition. That is an interest that can be protected even if signatures are gathered

electronically. The Director of AVF, Brett Kincaid, explains that it is possible to use DocuSign to

collect the statutorily required information along with a traced electronic signature. See Ex. 1

(Second Kincard Dec.) ¶¶ 2-5. AVF signed a contract with DocuSign on May 1 to set up a service

that can be deployed if and when this Court grants the requested relief. Id. ¶ 2. Mr. Kincaid attached

two sets of screenshots to his declaration, showing how the electronic gathering of signatures

would appear to a petition signer, one showing a test site established for an Ohio petition and one

using a live site that is currently gathering signatures for a petition in Michigan. Id. Exs. 2-3. In

the latter case, the screenshots show how the user is given a box in which to trace their signature

using a mouse, trackpad, or finger or stylus on a touchscreen. Id. ¶ 5 and Ex. 3. In this way,

signatures will still be “handwritten” though they will not be “wet,” and the state can match the

name, date of birth, and state ID number of the petition signer against the information on the voter

roll. Mr. Kincaid also attaches an information sheet on a DocuSign service called “Identify

Platform & ID Verification” that AVF can add to the electronic signature gathering process. Id. ¶

6 and Ex. 4. That service would require petition signers to take a photo or otherwise upload a copy

of a photo ID, so that the state would have an additional way to verify the identity of the petition

signer. Signing a petition in someone else’s name remains a Class A misdemeanor, Ark. Code §

7-9-103(b), and is a deterrent that, along with the specific information requested by the online

version of the petition, will preserve the integrity of the initiative process in Arkansas.




                                                  19
Case 5:20-cv-05070-PKH Document 32                  Filed 05/06/20 Page 20 of 21 PageID #: 276



        Indeed, Arkansas is already using DocuSign services in the administration of various

government functions. The state signed a contract with Carahsoft Technology Corporation in

December 2019 for Cloud Solutions that include the use of DocuSign technology. See Ex. 5

(Participating Addendum for Arkansas dated December 30, 2019).

        Defendant also asserts a state interest in the orderly administration of elections. Def’s Br.

26-27. However, the only applicable ballot printing deadline Defendant cites is 47 days prior to

Election Day, which in 2020 is September 17. See Ar. Code. § 7-5-407(a)(1). Defendant fails to

explain how the very severe burden on Plaintiffs of requiring petition signatures to be submitted

76 days before the ballots must be printed is justified by the state’s interest ensuring that its election

officials can “timely comply with various other, interrelated election deadlines” by which

electronic signatures could be gathered and validated. Further, in 2018, Defendant permitted one

ballot measure to submit cure period signatures on August 24, 2018, another on August 29, 2018.

See Ex. 2 (Letter from Ark. Sec. of State to Nate Steel, dated July 25, 2018 setting cure period

deadline for August 24, 2018) and Ex. 3 (Letter from Ark. Sec. of State to David Couch, dated

July 30, 2018, setting cure period deadline for August 29, 2018). Similarly, in 2016 Defendant

permitted a ballot initiative to submit cure period signatures on August 29, 2016. See Ex. 4 (Letter

from Ark. Sec. of State to David Couch, dated July 28, 2016, setting cure period deadline for

August 29, 2016). Defendant offers no evidence as to why he would be injured here but was not

injured in previous years.

        Given the weakness of these claimed interests, it is no surprise that Defendant only claims

they satisfy rational basis scrutiny. Under the correct standard, the burdens on Plaintiffs’ rights far

outweigh the concerns Defendant has managed to conjure up.




                                                   20
Case 5:20-cv-05070-PKH Document 32                 Filed 05/06/20 Page 21 of 21 PageID #: 277



                                          CONCLUSION

         The Arkansas constitution and statutory requirements for petition signature gathering

severely burden Plaintiffs’ right to circulate and sign the AVF Petition. Plaintiffs have

demonstrated, in their brief in support of the motion for preliminary injunction, ECF 7, and in this

reply, a likelihood of success on the merits in this case; that they will suffer irreparable harm if the

Court does not order relief; and that the public interest favors the issuance of an injunction because

it would allow Arkansans to demonstrate their support for redistricting reform, an issue of public

importance, while not causing any harm to Defendant.

        Plaintiffs respectfully request that the Court grant their Motion to for a Preliminary

Injunction and protect the rights of Arkansans to circulate the AVF petition despite the scourge of

COVID-19.

Date: May 6, 2020

Respectfully submitted,

 David A. Couch                                      /s/ Ruth M. Greenwood
 DAVID A. COUCH, PLLC                                Ruth Greenwood*
 1501 North University Ave                           CAMPAIGN LEGAL CENTER
 Suite 228                                           125 Cambridgepark Drive
 Little Rock, AR 72207                               Cambridge, MA 02140
 (501) 661-1300                                      rgreenwood@campaignlegal.org
 arhog@icloud.com                                    (202) 560-0590

 Annabelle E. Harless*                               Robert Weiner*
 CAMPAIGN LEGAL CENTER                               Mark Gaber*
 55 W. Monroe St., Ste. 1925                         Christopher Lamar*
 Chicago, IL 60603                                   CAMPAIGN LEGAL CENTER
 (312) 312-2885                                      1101 14th Street NW, Suite 400
 aharless@campaignlegal.org                          Washington, DC 20005
                                                     (202) 736-2200
                                                     rweiner@campaignlegal.org
                                                     mgaber@campaignlega.org
                                                     clamar@campaignlegal.org

* Admitted pro hac vice



                                                  21
